PD-0290-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                    Transmitted 7/20/2015 12:00:00 AM
                                                                       Accepted 7/20/2015 7:57:12 AM
   July 20, 2015                                                                       ABEL ACOSTA
                               No. PD-0290-15                                                  CLERK

                                      In the
                        Court of Criminal Appeals
                            Of the State of Texas




   MOTION TO EXTEND TIME TO FILE APPELLANT'S PDR BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:



      Now comes John Dennis Clayton Anthony, Appellant in the above styled

and numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1. This case is on appeal from the 287th Judicial District Court of Bailey
            County, Texas on May 21, 2015.

      2. The case below was styled the STATE OF TEXAS vs. JOHN DENNIS
            CLAYTON ANTHONY, and numbered 2557.

      3. Appellant was convicted of Sexual Assault of a Child, as a Felony
            offense.

      4. Appellant was finally assessed a sentence of confinement for life in the
            Institutional Division of TDCJ.
5. The ruling of the Trial Court was overturned by the Seventh Court of
      Appeals in the opinion (to be) published: Anthony v. State, 07-13-
      00089-CR, (Tex. App. – Amarillo – 2015).

6. The State filed for a Petition for Discretionary Review on March 18,
      2105.

7. PDR was granted on May 20, 2015.

8. State’s Brief on the Merits for the PDR was filed on June 15, 2015.

9. Upon receiving the State’s Brief on the Merits, the Appellant created and
      presented to this Honorable Court with two separate substantive
      Motions to Supplement the record in this case. Each requested the
      inclusion of materials not included in the records. These materials are
      relevant to the Defense and directly responsive to the State’s
      contentions. These motions were filed on June 30, 2015.

10. This Honorable Court denied both motions on July 9, 2015.

11. The Defense Brief on the Merits is presently due as of July 20, 2015.

12. Appellant requests an extension of time of 30 days to complete the
      required Appellant’s Brief.

13 No previous extension to file this brief has been filed.

10. Defendant is currently incarcerated.

11. Appellant relies on the following facts as good cause for the requested
      extension:
      Troy Bollinger was appointed to represent the Appellant in the present

case on May 21, 2015 (once the State’s requested PDR was granted).

Appellant’s previous appellate attorney (for the initial appeal) was allowed to

withdraw for medical reasons and has since retired. Thus, Appellate Counsel

does not have the depth of exposure normal in most cases to reach this point.

Counsel first saw any materials relevant to this case less than 60 days ago.

Appellant’s requests to ensure the thorough concentration this very serious case

deserves.


      Having identified the primary issues in the required briefing, Appellant

created requested to supplement the record in this matter. This request was

denied ten (10) days ago. Denial of those requests has required a restructure of

the Defense approach from the “ground up”.


      Appellant's has received all the materials that will be available for the

appeal and has proceeded in the presentation. Movant requests an extension

only to Appellant the detail and attention thorough representation requires.


      12. This request is made not for the purpose of delay, but to see that justice
            is done.
      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant's Brief, and for such

other as the Court may deem appropriate.



                                      Respectfully submitted,


                                      By: /s/ TROY BOLLINGER


                                      Troy Bollinger



                                      State Bar ID Number: 24025819
                                      600 Ash Street
                                      Plainview, TX, 79072
                                      Telephone: 806-293-2618
                                      Facsimile: 806-293-8802
                                      troy@laneybollinger.com
                                      Attorney for Appellant
                        CERTIFICATE OF SERVICE



      Pursuant to Tex. R. App. Pro. R. 9.5(a) & (e) and 68.11, I certify that on or
before July 20, 2015, Appellate Counsel served a copy of the attached document to
the District Attorney’s Office for Bailey County and the State’s Assistant
Prosecuting Attorney, and mailed a copy to Appellant, John Dennis Clayton
Anthony.




                                  _/s/   Troy Bollinger .
                                  TROY BOLLINGER
                                    Counsel for the Appellant